DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019 and 13/17/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. [US 2017/0310203].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1, Takeda et al. discloses an actuator [figures 13-16] comprising: a support body [5]; a movable body [4]; and a magnetic drive circuit [10], having a coil [12/22] and magnets [11] which face the coil in a first direction [figure 1B] for driving the movable body in a second direction crossing the first direction; wherein the support body includes: a holder [58; paragraph 0126] which holds either the coil [12/21; figure 15] or the magnets; and a first end plate part [571] which is layered on one side in the first direction of the holder [58; figure 13B] and faces the movable body [4] from one side in the first direction; the movable body [4] holds the other of the coil or the magnets [11, figure 15], and 
	Claim 2, Takeda et al. discloses the actuator as set forth in claim 1, wherein the support body [5] has a second end plate part [561] which is layered on the other side in the first direction of the holder [58; figure 13B] and faces the movable body from the other side in the first direction; between the movable body and the support body, a second viscoelastic member [70 on 42; figure 15] is interposed in a position at which the movable body and the second end plate part face in the first direction [figure 13B].
Claim 3, Takeda et al. discloses the actuator as set forth in claim 2, wherein the holder [58] holds the coil [12/21; figure 15]; the movable body [4] is provided with a first yoke [71 on 43] which has a first magnet [11 on 43] as part of the magnets fixed at a portion thereof [paragraph 0132] facing one side in the first direction of the coil and a second yoke [71 on 42] which faces the other side in the second first direction of the coil [11/12; figure 15]; the first viscoelastic member [70 on 43] is interposed in a position at which the first yoke [71 on 43] and the first end plate part [571] face each other in the first direction [figure 13B]; and the second viscoelastic member [70 on 42] is interposed in a position at which the second yoke [71 on 42] and the second end plate part [561] face each other in the first direction [figure 13B].
Claim 4, Takeda et al. discloses the actuator as set forth in claim 3, wherein a second magnet [11 on 42] as part of the magnets is fixed to a portion of the second yoke [71 on 42; figure 13B], which faces the other side in the second first direction of the coil.

Claim 6, Takeda et al. discloses the actuator as set forth in claim 5, wherein at least the first cover member [57] or the second cover member has side plate parts [572] which overlap the other of either of the first cover member or the second cover [56] member in the second direction [figure 13A].
Claim 7, Takeda et al. discloses the actuator as set forth in claim 3, further comprising: a first cover member [57], provided with the first end plate part [571]; and a second cover member [56], provided with the second end plate part [561]; wherein the holder [58] and the movable body [4] are at least partially covered by the first cover member [57] and the second cover member [56]in the first direction and the second direction [figures 13A and 13B].
Claim 8, Takeda et al. discloses the actuator as set forth in claim 7, wherein at least the first cover member [57] or the second cover member has side plate parts [572] which overlap the other of either of the first cover member or the second cover [56] member in the second direction [figure 13A].
Claim 9, Takeda et al. discloses the actuator as set forth in claim 4, further comprising: a first cover member [57], provided with the first end plate part [571]; and a second cover member [56], provided with the second end plate part [561]; wherein the 
Claim 10, Takeda et al. discloses the actuator as set forth in claim 9, wherein at least the first cover member [57] or the second cover member has side plate parts [572] which overlap the other of either of the first cover member or the second cover [56] member in the second direction [figure 13A].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837